THIRTEENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT


THIS THIRTEENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this "Amendment") is
made and entered into as of February __, 2008, by and among SMF Energy
Corporation, a Delaware corporation and successor-by-merger to Streicher Mobile
Fueling, Inc., a Florida corporation ("SMF"); SMF Services, Inc., a Delaware
corporation ("SSI"); H & W Petroleum Company, Inc., a Texas corporation ("H & W"
and, collectively with SMF and SSI, "Borrower"); and Wachovia Bank, National
Association, a national banking association and successor-by-merger to Congress
Financial Corporation (Florida) ("Lender").


RECITALS


A. Borrower and Lender are parties to that certain Loan and Security Agreement
dated September 26, 2002 (as at any time amended, restated, supplemented or
otherwise modified, the "Loan Agreement"). The Obligations under (and as defined
in) the Loan Agreement are guaranteed by Streicher Realty, Inc., a Florida
corporation ("Guarantor").


B. The parties hereto desire to amend the Loan Agreement upon the terms and
subject to the conditions hereinafter set forth.


NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00) in hand paid
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound,
hereby agree as follows:
 
1. Each capitalized term used in this Amendment, unless otherwise defined
herein, shall have the meaning ascribed to such term in the Loan Agreement.


2. Subject to the satisfaction of each of the conditions precedent set forth in
this Amendment, the Loan Agreement is hereby amended, as of December 1, 2007, as
follows:


(a) By deleting Section 9.17 of the Loan Agreement in its entirety and by
substituting in lieu thereof the following:


9.17 Capital Expenditures. Borrower shall not make Capital Expenditures which in
the aggregate exceed $1,500,000 during fiscal year 2007, $1,250,000 during
fiscal year 2008 or $750,000 during any fiscal year thereafter.


(b) By deleting the reference to "$1,000,000" contained in Section 2.2(e) of the
Loan Agreement and by substituting in lieu thereof "$1,500,000".


3. Borrower hereby ratifies and reaffirms the Obligations, each of the Financing
Agreements and all of Borrower's covenants, duties, indebtedness and liabilities
under the Financing Agreements.
 
 
 

--------------------------------------------------------------------------------

 


4. Borrower acknowledges and stipulates, to induce Lender to enter into this
Amendment, that the Loan Agreement and the other Financing Agreements executed
by Borrower are legal, valid and binding obligations of Borrower that are
enforceable against Borrower in accordance with the terms thereof; all of the
Obligations are owing and payable without defense, offset or counterclaim (and
to the extent there exists any such defense, offset or counterclaim on the date
hereof, the same is hereby waived by Borrower); and the security interests and
liens granted by Borrower in favor of Lender are duly perfected, first priority
security interests and liens.


5. Borrower represents and warrants to Lender, to induce Lender to enter into
this Amendment, that no Default or Event of Default exists on the date hereof;
the execution, delivery and performance of this Amendment have been duly
authorized by all requisite corporate action on the part of Borrower and this
Amendment has been duly executed and delivered by Borrower; and except as may
have been disclosed in writing by Borrower to Lender prior to the date
hereof, all of the representations and warranties made by Borrower in the Loan
Agreement are true and correct on and as of the date hereof.


6. In consideration of Lender's willingness to enter into this Amendment,
Borrower hereby agrees to pay to Lender a nonrefundable amendment fee (the
"Amendment Fee") in the amount of five thousand dollars ($5,000) in immediately
available funds on the date hereof, which shall be fully earned on the date
hereof. Additionally, to induce Lender to enter into this Amendment and grant
the accommodations set forth herein, Borrower agrees to pay, on demand, all
costs and expenses incurred by Lender in connection with the preparation,
negotiation and execution of this Amendment and any other Financing Documents
executed pursuant hereto and any and all amendments, modifications, and
supplements thereto, including, without limitation, the costs and fees of
Lender's legal counsel and any taxes or expenses associated with or incurred in
connection with any instrument or agreement referred to herein or contemplated
hereby.


7. The effectiveness of the amendments to the Loan Agreement set forth in this
Amendment is subject to the satisfaction of each of the following conditions
precedent, in each case in form and substance satisfactory to Lender:


(a) Lender shall have received duly executed and delivered counterparts of this
Amendment from Borrower and Guarantor;


(b) Lender shall have received full payment of the Amendment Fee and the other
amounts described in the preceding paragraph; and


(c) no Default or Event of Default shall exist or occur on the date hereof.


8. Upon the effectiveness of the amendments set forth in this Amendment, each
reference in the Loan Agreement to "this Agreement," "hereunder," or words of
like import shall mean and be a reference to the Loan Agreement, as amended by
this Amendment.


9. This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.
 
 
-2-

--------------------------------------------------------------------------------

 


10. This Amendment shall be governed by and construed in accordance with the
internal laws of the State of Florida, without giving effect to its conflict of
laws principles.


11. Except as otherwise expressly provided in this Amendment, nothing herein
shall be deemed to amend or modify any provision of the Loan Agreement or any of
the other Financing Agreements, each of which shall remain in full force and
effect. This Amendment is not intended to be, nor shall it be construed to
create, a novation or accord and satisfaction, and the Loan Agreement as herein
modified shall continue in full force and effect.


12. This Amendment may be executed in any number of counterparts and by
different parties to this Amendment on separate counterparts, each of which,
when so executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any manually-executed signature page
delivered by a party by facsimile or other electronic transmission shall be
deemed to be an original signature page hereto.




[Remainder of page intentionally left blank; signatures commence on following
page.]
 
 
 
 
-3-

--------------------------------------------------------------------------------

 

To the fullest extent permitted by applicable law, the parties hereto each
hereby waives the right to trial by jury in any action, suit, counterclaim or
proceeding arising out of or related to this Amendment.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.





 
"LENDER":
 
WACHOVIA BANK, NATIONAL ASSOCIATION
 
By: ____________________________________
Name: Pat Cloninger
Title: Director
     
"BORROWER":
 
SMF ENERGY CORPORATION
 
By: ____________________________________
Name: Michael S. Shore
Title: Senior Vice President & Chief Financial Officer
 
 
SMF SERVICES, INC.
 
By: ____________________________________
Name: Michael S. Shore
Title: Senior Vice President & Chief Financial Officer
 
 
H & W PETROLEUM COMPANY, INC.
 
By: ____________________________________
Name: Michael S. Shore
Title: Senior Vice President & Chief Financial Officer

 
 
-4-

--------------------------------------------------------------------------------

 
 
JOINDER


The undersigned: (1) acknowledges and confirms that Lender’s loans, advances and
credit to Borrower have been, are and will continue to be of direct economic
benefit to the undersigned, (2) acknowledges that it has previously waived any
right to consent to the foregoing Amendment or any future amendment to the Loan
Agreement but, nevertheless, consents to all terms and provisions of the
foregoing Amendment that are applicable to it, and agrees to be bound by and
comply with such terms and provisions, and (3) acknowledges and confirms that
its guaranty in favor of Lender executed in connection with the Loan Agreement
is valid and binding and remains in full force and effect in accordance with its
terms (without defense, setoff or counterclaim against enforcement thereof),
which include, without limitation, its guaranty in connection with the Loan
Agreement, as modified by the foregoing Amendment.



 
"GUARANTOR":


STREICHER REALTY, INC.,
a Florida corporation


By: _________________________________
Name: Michael S. Shore
Title: Senior Vice President & Chief Financial Officer

 
 
 

--------------------------------------------------------------------------------

 